DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy J. Justice on 07/13/2022.
	The application has been amended as follows:

1.	(Currently amended) A circuit board assembly comprising;
a printed circuit board (PCB) substrate having a first surface and an opposite second surface, the second surface having a first electrical pattern;
a cooling assembly thermally coupled to the second surface of the PCB substrate;
an intermediate layer sandwiched between the second surface of the PCB substrate and the cooling assembly;
one or more power devices embedded within layers of the PCB substrate between the first surface and the second surface; and
a plurality of conductive layers arranged within the PCB substrate, the plurality of conductive layers configured to electrically couple the one or more power devices and thermally couple the one or more power devices to the cooling assembly,
wherein at least a portion of the intermediate layer has a second electrical pattern that is similarly patterned to the first electrical pattern of the second surface of the PCB substrate, and
wherein the first electrical pattern and the second electrical pattern are a three-phase electrical pattern.

6.	(Currently amended) The circuit board assembly of claim 5, wherein the first electrical pattern of the second surface of the PCB substrate and the second electrical pattern of the direct bonded copper layer both includes a U, V, W conductive layer architectures define the three-phase electrical pattern and a P and N conductive layer architectures.

10.	 (Currently amended) The circuit board assembly of claim 8, wherein the first electrical pattern of the second surface of the PCB substrate and the second electrical pattern of the ceramic layer both includes a U, V, W conductive layer architectures define the three-phase electrical pattern and a P and N conductive layer architectures.11. (Currently amended) A circuit board assembly comprising; 
a printed circuit board (PCB) substrate having a first surface and an opposite second surface, the second surface having a first electrical pattern; 
a cooling assembly thermally coupled to the second surface of the PCB substrate; 
	a second substrate sandwiched between the second surface of the PCB substrate and the cooling assembly, the second substrate having an upper substrate surface and an opposite lower substrate surface, the upper substrate surface having a first conductive layer, the first conductive layer having a first thickness, the lower substrate surface having a second conductive layer, the second conductive layer having a second thickness, the second thickness being greater than the first thickness;
	one or more power devices embedded within layers of the PCB substrate between the first surface and the second surface; and 
	a plurality of conductive layers arranged within the PCB substrate, the plurality of conductive layers configured to electrically couple the one or more power devices and thermally couple the one or more power devices to the cooling assembly, 
	wherein the first conductive layer of the second substrate has a second electrical pattern that is similarly patterned to the first electrical pattern of the second surface of the PCB substrate, and 
	wherein the first electrical pattern and the second electrical pattern are a three-phase electrical pattern.
16. (Currently amended) The circuit board assembly of claim 15, wherein the first electrical pattern of the second surface of the PCB substrate and the second electrical pattern of the first conductive layer both includes a U, V, W conductive layer architectures that define the three-phase electrical pattern and a P and N conductive layer architectures.

19. (Currently amended) The circuit board assembly of claim 18, wherein the first electrical pattern of the second surface of the PCB substrate and the second electrical pattern of the first conductive layer both includes a U, V, W conductive layer architectures for the three-phase electrical pattern and a P and N conductive layer architectures.

20. (Currently amended) A method of forming a circuit board assembly, the method comprising: 
arranging one or more power devices within layers of a printed circuit board (PCB) substrate between a first surface and an opposite second surface of the PCB substrate; 
arranging a plurality of conductive layers within the PCB substrate, the plurality of conductive layers configured to electrically couple the one or more power devices and thermally couple the one or more power devices to a cooling assembly; 
arranging an intermediate layer sandwiched between the second surface of the PCB substrate and the cooling assembly; and 
arranging the cooling assembly to couple to the intermediate layer and thermally couple to the second surface of the PCB substrate, 
wherein the intermediate layer has a first electrical pattern that is similarly patterned to a second electrical pattern of the second surface of the PCB substrate, and 
	wherein the first electrical pattern and the second electrical pattern are a three-phase electrical pattern.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for A circuit board assembly, does not disclose, teach or suggest, following subject matter in claims:  

one or more power devices embedded within layers of the PCB substrate between the first surface and the second surface; and
a plurality of conductive layers arranged within the PCB substrate, the plurality of conductive layers configured to electrically couple the one or more power devices and thermally couple the one or more power devices to the cooling assembly,
wherein at least a portion of the intermediate layer has a second electrical pattern that is similarly patterned to the first electrical pattern of the second surface of the PCB substrate, and
wherein the first electrical pattern and the second electrical pattern are a three-phase electrical pattern.. 

Prior arts, Parker, Wu, Yamasaki and Connors disclose related structural elements for circuit board assembly having three phase pattern, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835